

 S1555 ENR: Filipino Veterans of World War II Congressional Gold Medal Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1555IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal, collectively, to the Filipino veterans of World War II, in
			 recognition of the dedicated service of the veterans during World War II.
	
 1.Short titleThis Act may be cited as the Filipino Veterans of World War II Congressional Gold Medal Act of 2015.
 2.FindingsCongress finds the following: (1)The First Philippine Republic was founded as a result of the Spanish-American War in which Filipino revolutionaries and the United States Armed Forces fought to overthrow Spanish colonial rule. On June 12, 1898, Filipinos declared the Philippines to be an independent and sovereign nation. The Treaty of Paris negotiated between the United States and Spain ignored this declaration of independence, and the United States paid Spain $20,000,000 to cede control of the Philippines to the United States. Filipino nationalists who sought independence rather than a change in colonial rulers clashed with forces of the United States in the Islands. The Philippine-American War, which officially lasted for 3 years from 1899 to 1902, led to the establishment of the United States civil government in the Philippines.
 (2)In 1901, units of Filipino soldiers who fought for the United States against the nationalist insurrection were formally incorporated into the United States Army as the Philippine Scouts.
 (3)In 1934, the Philippine Independence Act (Public Law 73–127; 48 Stat. 456) established a timetable for ending colonial rule of the United States. Between 1934 and Philippine independence in 1946, the United States retained sovereignty over Philippine foreign policy and reserved the right to call Filipinos into the service of the United States Armed Forces.
 (4)On December 21 1935, President of the Philippine Commonwealth, Manuel Quezon, signed the National Defense Act, passed by the Philippine Assembly. General Douglas MacArthur set upon the task of creating an independent army in the Philippines, consisting of a small regular force, the Philippine Constabulary, a police force created during the colonial period of the United States, and reservists. By July 1941, the Philippine army had 130,000 reservists and 6,000 officers.
 (5)On July 26, 1941, as tensions with Japan rose in the Pacific, President Franklin D. Roosevelt used his authority vested in the Constitution of the United States and the Philippine Independence Act to call into service of the United States … all of the organized military forces of the Government of the Philippines. On July 27th, 1941, in accordance with a War Department directive received a day earlier, the United States Forces in the Far East (USAFFE) was established, and Manila was designated as the command headquarters. Commander of the USAFFE, General Douglas MacArthur, planned to absorb the entire Philippine army into the USAFFE in phases. The first phase, which began on September 1, 1941, included 25,000 men and 4,000 officers.
 (6)Filipinos who served in the USAFFE included— (A)the Philippine Scouts, who comprised half of the 22,532 soldiers in the Philippine Department, or United States Army garrison stationed in the Islands at the start of the war;
 (B)the Philippine Commonwealth Army; (C)the new Philippine Scouts, or Filipinos who volunteered to serve with the United States Army when the United States Armed Forces returned to the island;
 (D)Filipino civilians who volunteered to serve in the United States Armed Forces in 1945 and 1946, and who became attached to various units of the United States Army; and
 (E)the Guerrilla Services who had fought behind enemy lines throughout the war. (7)Even after hostilities ceased, wartime service of the new Philippine Scouts continued as a matter of law until the end of 1946, and the force gradually disbanded until it was disestablished in 1950.
 (8)On December 8th, 1941, not even 24 hours after the bombing of Pearl Harbor, Japanese Imperial forces attacked bases of the United States Army in the Philippines.
 (9)In the spring of 1942, the Japanese 14th Army overran the Bataan Peninsula, and, after a heroic but futile defense, more than 78,000 members of the United States Armed Forces were captured, specifically 66,000 Filipinos and 12,000 service members from the United States. The Japanese transferred the captured soldiers from Bataan to Camp O’Donnell, in what is now known as the infamous Bataan Death March. Forced to march the 70-mile distance in 1 week, without adequate food, water, or medicine, nearly 700 members of the United States Armed Forces and an estimated 6,000 to 10,000 Filipinos perished during the journey.
 (10)After the fall of the Bataan Peninsula, the Japanese Army turned its sights on Corregidor. The estimated forces in defense of Corregidor totaled 13,000, and were comprised of members of the United States Armed Forces and Filipino troops. Of this number, 800 were killed, 1,000 were wounded, and 11,000 were captured and forced to march through the city of Manila, after which the captured troops were distributed to various POW camps. The rest of the captured troops escaped to organize or join an underground guerrilla army.
 (11)Even before the fall of Corregidor, Philippine resistance, in the form of guerrilla armies, began to wage warfare on the Japanese invaders. Guerrilla armies, from Northern Luzon to Mindanao—
 (A)raided Japanese camps, stealing weapons and supplies; (B)sabotaged and ambushed Japanese troops on the move; and
 (C)with little weaponry, and severely outmatched in numbers, began to extract victories. (12)Japanese intelligence reports reveal that from the time the Japanese invaded until the return of the United States Armed Forces in the summer of 1944, an estimated 300,000 Filipinos continued to fight against Japanese forces. Filipino resistance against the Japanese was so strong that, in 1942, the Imperial Army formed the Morista Butai, a unit designated to suppress guerrillas.
 (13)Because Philippine guerrillas worked to restore communication with United States forces in the Pacific, General MacArthur was able to use the guerrillas in advance of a conventional operation and provided the headquarters of General MacArthur with valuable information. Guerrillas captured and transmitted to the headquarters of General MacArthur Japanese naval plans for the Central Pacific, including defense plans for the Mariana Islands. Intelligence derived from guerrillas relating to aircraft, ship, and troop movements allowed for Allied forces to attack Japanese supply lines and guerrillas and even directed United States submarines where to land agents and cargo on the Philippine coast.
 (14)On December 20, 1941, President Roosevelt signed the Selective Training and Service Amendments Act (Public Law 77–360; 55 Stat. 844) which, among other things, allowed Filipinos in the United States to enlist in the United States Armed Forces. In February 1942, President Roosevelt issued the Second War Powers Act (Public Law 77–507; 56 Stat. 176), promising a simplified naturalization process for Filipinos who served in the United States Armed Forces. Subsequently, 16,000 Filipinos in California alone decided to enlist.
 (15)The mobilization of forces included the activation and assumption of command of the First Filipino Infantry Battalion on April 1, 1942, at Camp San Luis Obispo, California. Orders were issued to activate the First Filipino Infantry Regiment and Band at Salinas, California, effective July 13, 1942. The activation of the Second Filipino Infantry Regiment occurred at Fort Ord, California, on November 21, 1942. Nearly 9,000 Filipinos and Filipino Americans fought in the United States Army 1st and 2nd Filipino Infantry Regiments.
 (16)Soldiers of the 1st and 2nd Infantry Regiments participated in the bloody combat and mop-up operations at New Guinea, Leyte, Samar, Luzon, and the Southern Philippines. In 1943, 800 men were selected from the 1st and 2nd Regiments and shipped to Australia to receive training in intelligence gathering, sabotage, and demolition. Reorganized as part of the 1st Reconnaissance Battalion, this group was sent to the Philippines to coordinate with major guerrilla armies in the Islands. Members of the 1st Regiment were also attached to the United States 6th Army Alamo Scouts, a reconnaissance group that traveled 30 miles behind enemy lines to free Allied prisoners from the Cabanatuan death camp on January 30, 1945. In addition, in 1945, according to the 441st Counter Intelligence Unit of the United States Armed Forces, Philippine guerrillas provided very important information and sketches of enemy positions and installations for the liberation of the Santo Tomas prisoner of war camp, an event that made front page news across the United States.
 (17)In March 1944, members of the 2nd Filipino Infantry Regiment were selected for special assignments, including intelligence missions, and reorganized as the 2nd Filipino Infantry Battalion (Separate). The 2nd Filipino Infantry Battalion (Separate) contributed to mop-up operations as a civil affairs unit.
 (18)Filipinos participated in the war out of national pride, as well as out of a commitment to the Allied forces struggle against fascism. 57,000 Filipinos in uniform died in the war effort. Estimates of civilian deaths range from 700,000 to upwards of 1,000,000, or between 4.38 to 6.25 percent of the prewar population of 16,000,000.
 (19)Because Filipinos who served in the Commonwealth Army of the Philippines were originally considered a part of the Allied struggle, the military order issued by President Roosevelt on July 26, 1941, stated that Filipinos who served in the Commonwealth Army of the Philippines were entitled to full veterans benefits. The guarantee to pay back the service of Filipinos through veterans benefits was reversed by the Rescission Acts of 1946 (Public Laws 79–301 and 79–391; 60 Stat. 6 and 60 Stat. 221), which deemed that the wartime service of the Commonwealth Army of the Philippines and the new Philippine Scouts was not considered active and, therefore, did not qualify for benefits.
 (20)The loyal and valiant Filipino Veterans of World War II fought, suffered, and, in many instances, died in the same manner and under the same commander as other members of the United States Armed Forces during World War II.
 (21)The Filipino Veterans of World War II fought alongside, and as an integral part of, the United States Armed Forces. The Philippines remained a territory of the United States for the duration of the war and, accordingly, the United States maintained sovereignty over Philippine foreign relations, including Philippine laws enacted by the Philippine Government. Filipinos who fought in the Philippines were not only defending or fighting for the Philippines, but also defending, and ultimately liberating, sovereign territory held by the United States Government.
 (22)The United States remains forever indebted to the bravery, valor, and dedication that the Filipino Veterans of World War II displayed. Their commitment and sacrifice demonstrates a highly uncommon and commendable sense of patriotism and honor.
 3.DefinitionsIn this Act— (a)the term Filipino Veterans of World War II includes any individual who served—
 (1)honorably at any time during the period beginning on July 26, 1941, and ending on December 31, 1946;
 (2)in an active-duty status under the command of the United States Armed Forces in the Far East; and (3)(A)within the Philippine Commonwealth Army, the Philippine Scouts, the Philippine Constabulary, Recognized Guerrilla units, the New Philippine Scouts, the First Filipino Infantry Regiment, the Second Filipino Infantry Battalion (Separate), or the First Reconnaissance Battalion; or
 (B)commanding or serving in a unit described in paragraph (3)(A) as a United States military officer or enlisted soldier; and
 (b)the term Secretary means the Secretary of the Treasury. 4.Congressional Gold Medal (a)Award authorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the Filipino Veterans of World War II in recognition of the dedicated service of the veterans during World War II.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary shall strike the Gold Medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian Institution
 (1)In generalFollowing the award of the gold medal in honor of the Filipino Veterans of World War II, the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with the Filipino Veterans of World War II.
				(d)Duplicate medals
 (1)In generalUnder regulations that the Secretary may promulgate, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this Act, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
 (2)Sale of duplicate medalsThe amounts received from the sale of duplicate medals under paragraph (1) shall be deposited in the United States Mint Public Enterprise Fund.
				5.Status of medals
 (a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.Speaker of the House of RepresentativesVice President of the United States and President of the Senate